Title: From John Adams to Samuel Adams, 20 September 1780
From: Adams, John
To: Adams, Samuel


     
      My dear Sir
      Amsterdam Septr. 20. 1780
     
     Your Favour of the 10th. of July, is received. Mr. Searle, who is yet at Paris, I hope to see soon here. Am happy to learn that the People of Massachusetts have accepted the Constitution: May they be wise in the Choice of their Rulers, and happy under them. The Constitution, and the Address to the People have much Respect Shewn them in Europe.
     The Accounts from various Parts of the Activity and Ardour of the People, are very pleasing and promise good Success. But I fear, that, without a clearer Superiority of naval Strength, nothing decisive will be done. The Accounts of Embargoes distress me, because they discourage Trade and Privateering, and I expect more benefit from them than from Exertions at Land. Nothing will ever be done to effect, untill the Allied Powers, apply all their Attention to the destruction of the British Commerce, Transports and Marine. I hope soon to see M. Laurens with a Commission of Plenipotentiary to their high mightinesses. This would be a great political Stroke, and have great Effects, many Ways.
     The English are now all drunk. The Run of Elections indicate Continuance of War, and the most desperate obstinacy. The Nation however is impotent. The Loss of their E. and W. India fleets is a severe Blow. May they Soon have Repetition upon Repetition of such strokes.
     Yours affectionately
     
      John Adams
     
     
      Mr. Lee and M. Izard are both with you, eer now I presume. My Regards to them, if you please. Mrs. Izard and Mr. W. Lee’s Family are well.
     
    